Case 1:19-cr-00775-AKH Document 18 Filed 05/14/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ek United States of America,
Plaintiff,
-against- . ORDER REGULATING PROCEEDINGS
Eric Cruz,
19 Cr. 775 (AKH)
Defendants.
declarer amsseeneRisasionsiisiciiieg ae ‘

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:
The parties are hereby ordered to appear for a telephonic sentencing on Monday, May 18,

2020, at 11:00 a.m., which sentencing will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in
(other than counsel) to mute their telephones.

Finally, no later than Friday, May 15, 2020, at 12:00 p.m., the parties shall jointly submit
to the Court (via the email address: Hellerstei nNYSDChambers@nysd. uscourts.2 ov) a list of all counsel

a ae esi

expected to appear on the record at the telephonic sentencing.

[YD h. floc

ALVIN K. HELLERSTEIN, U.S.D.J.

SO ORDERED.

Dated: New York, New York
May 14, 2020

 

 

 
